               IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION




JARVIS DEMON BOOKER,

        Plaintiff,

             V.                                           CV 617-015


OFFICER ERVIN,

        Defendant.




                                    ORDER




        TAKE NOTICE that the captioned case has been set for a jury

trial on November 18, 2019 at 9:00 a.m. in Statesboro, Georgia.

        Because Plaintiff Jarvis Demon Booker is proceeding pro se,

additional instructions are necessary.               If Plaintiff wishes to

have witnesses subpoenaed to appear, he must follow the procedures

outlined in the following paragraph.              Under no circumstances will

blank    subpoenas    be   issued   and    mailed   directly        to   any    prison

inmates.


        The Plaintiff must supply to the Court by Friday, November

15, 2019, by mail or at the pre-trial conference, the name and

present address or location of each               witness.     If a witness is

presently incarcerated. Plaintiff must also provide the inmate's

ID   number,   if    known.    Plaintiff    may    call   up   to   three      inmate-

witnesses except upon a showing of exceptional circumstances.
     The parties are further advised that non-inmate witnesses

subpoenaed to testify may be entitled to a witness fee.      Fed. R.

Civ. P. 45 (b)(1); 28 U.S.C. § 1821.    The obligation to pay such

fees is upon the party seeking the appearance of the witness to be

subpoenaed, as there are no court funds to provide for such fees.

Lloyd V. McKendree, 749 F.2d 705, 706-07 (11th Cir. 1985).

        ORDER ENTERED at Augusta, Georgia, this ^clay of November,
2019.



                                                   ,, CHIEF JUDGE
                                       ITEIZ) STATES DISTRICT COURT
                                              DISTRICT OF GEORGIA
